                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


SECURITIES AND EXCHANGE
COMMISSION,

                                      Plaintiff,
                                                               Civil Action No. 17-cv-04883
                          v.

QUADRANT 4 SYSTEM CORP., NANDU
THONDAVADI, and DHRU DESAI,

                                      Defendants.


                     AGREED MOTION FOR ENTRY OF JUDGMENT
                      AS TO DEFENDANT NANDU THONDAVADI

       Plaintiff U.S. Securities and Exchange Commission (“SEC”) submits the Judgment as to

Defendant Nandu Thondavadi (Exhibit 1)1 pursuant to the Consent of Defendant Thondavadi

(Exhibit 2). Counsel to Defendant Nandu Thondavadi agrees with the filing of this Motion.

       The SEC respectfully asks the Court to enter this Judgment, which resolves the SEC’s

claims against Defendant Nandu Thondavadi except as to monetary relief.

                                               Respectfully submitted,

                                               s/ Robin Andrews
                                               Robin Andrews (Ill. Bar. No. 6285644)
                                               One of the Attorneys for Plaintiff
                                               UNITED STATES SECURITIES
                                               AND EXCHANGE COMMISSION
                                               175 W. Jackson Blvd., Suite 1450
                                               Chicago, IL 60604
                                               Telephone: (312) 353-7390
                                               Facsimile: (312) 353-7398
Dated: April 10, 2019



1
       An electronic copy will be filed with the Court’s proposed order email inbox.
